Exhibit 10.20

Hancock Holding Company

Executive Incentive Plan (EIP)

Overview

Hancock Holding Company provides an annual incentive opportunity to Section 16
officers (Participants) to reward achievement of individual as well as
department and corporate objectives. The Executive Incentive Plan (EIP) is
designed to attract and retain results-oriented executives.

This document is not a contract and all incentives are payable at the discretion
of the Compensation Committee (Committee) of the Board of Directors.

Cash Compensation Philosophy

As a preeminent financial industry leader in the Gulf South, Hancock recognizes
that our executives are our primary asset, and our principal source of
competitive advantage.

In order to achieve our goal of being the employer of choice, we must attract,
retain and motivate a highly qualified workforce. In doing so, Hancock’s
compensation philosophy is to provide a total cash compensation program that is
competitive with that paid by local and regional competitors for similar work.
Total cash compensation is comprised of two components – base salary and
incentive compensation.

Base salary is determined by the essential job functions, competencies, skills,
and abilities for the position.

Incentive compensation is determined by the executive’s performance compared to
established goals and overall corporate performance. This component contains
goals that are set by the Committee after consultation with senior leadership
and that are further described below.

Eligibility Criteria

 

  •  

Participants must be employed in a full or part time eligible position and be
actively employed on December 31st of the plan year in order to be eligible to
receive a payment. Participants terminated for cause are not eligible to receive
a payment.

 

  •  

Pro-rata incentives will be based upon a Participant’s eligible tenure. Tenure
is defined in terms of the amount of time spent (in full months) in an incentive
eligible position.

 

  •  

Participants are not eligible to participate in a LOB functional plan and the
EIP plan simultaneously.



--------------------------------------------------------------------------------

  •  

Corporate performance measured against performance targets for the calendar
year, as well as the achievement of unit and individual objectives will
determine incentive awards.

 

  •  

Incentive awards will be calculated as a percentage of the Participant’s base
earnings. For calendar years containing 27 pay periods, incentive awards will be
calculated as a percentage of the Participant’s base earnings earned in the
first 26 pay periods for the calendar year.

 

  •  

Incentive calculations for Participants hired or who transfer internally to the
EIP will be paid via a goal sheet, if before September 30. Goal sheets must be
turned into the Executive Compensation Analyst in Human Resources. Associates
hired on October 1st or later will not be eligible to participate in that year’s
incentive plan. They will be eligible to participate in the EIP in the following
year.

 

  •  

Grade changes due to promotion during the plan year will result in a pro-rata
incentive based upon an associate’s eligible time in each grade. Time in each
grade is defined in terms of the amount of time spent (in full months) in each
grade.

Plan Targets

The EIP is designed to provide an incentive component for Section 16 officers.
The EIP is driven by corporate and unit/individual goal achievement and is
funded based on achievement of pre-established corporate performance targets and
unit/individual goals. Except as noted above, a goal sheet will be established
for each Participant to ensure understanding of the applicable target goals and
potential percentage incentive payout.

 

Title

   Target
Payout as
a % Base
Earnings*   Corporate
Payout %   Blended
Unit/
Individual
Payout %

President and CEO

   80%   90%   10%

CEO and Chief Operating Officer

   80%   90%   10%

Chief Financial Officer

   60%   85%   15%

Chief Administrative Officer

   60%   85%   15%

Chief Commercial Banking Officer

   60%   70%   30%

Chief Retail Banking Officer

   60%   70%   30%

Chief Wealth Management Officer

   60%   70%   30%

Chief Credit Officer – HHC

   50%   70%   30%

General Counsel

   50%   70%   30%

Chief Corporate Banking Officer

   60%   70%   30%

Chief Credit Officer – Corporate Banking

   50%   60%   40%

Chief Risk Officer

   50%   60%   40%

Chief Accounting Officer

   40%   60%   40%

 

2



--------------------------------------------------------------------------------

*Incentive targets are reviewed and set annually by the Committee. The target
payout percentage is established using market data, internal equity and overall
Participant contribution. This percentage is not guaranteed and is within the
sole discretion of the Committee. In any given year, the percentage can move up
or down. Any decision of the Committee is considered final and nonappealable.

The target is the value at which 100% credit is given. No credit should be
planned or given above 100% in the unit/individual component.

Corporate Performance Targets

As noted above, the EIP funding is tied directly to the company achieving annual
corporate performance targets. These targets are set annually by the Committee.
If 100% of all corporate performance targets are not achieved, the plan may not
be funded at 100%.

Each corporate component line item funds independent and can have a maximum
funding of 200%. The aggregate corporate component cannot fund any higher than
200%.

Corporate performance targets shall be measured based on the financial
performance of Hancock and its subsidiaries (the Company) as in existence at the
beginning of the performance period. The effect on the financial performance of
the Company resulting from a merger or any other similar corporate transaction
or from the acquisition of a subsidiary or other affiliated entity during the
performance period may be taken into consideration. The Committee has the
discretion to take into consideration the effect of any such transaction when
determining awards under the EIP.

If in any quarter during a given calendar year, Hancock reduces the common
dividend per share from the actual amount per share paid in the immediate prior
quarter, then a minimum of 50% of that year’s corporate component of the EIP
will be forfeited.

In exercising its discretion under the Plan, the Committee will also consider
the financial performance of regional and top quartile peer companies.

Risk Tolerance

The EIP is designed to deliver incentives for superior performance, provided
acceptable risk tolerance standards are met. In general, the EIP is designed to
meet the risk standards by:

 

  •  

Motivating appropriate behaviors and results without exposing the company to
potential excessive risk taking by Participants

 

  •  

Closely aligning Participant goals with the Company’s goals and values

 

  •  

Discouraging actions by Participant’s that would enhance personal compensation
over that of Company performance

 

3



--------------------------------------------------------------------------------

  •  

Discouraging unnecessary risk, be it Strategic, Operational, Financial,
Reputation, Administrative, Compliance, and any behaviors leading to such risk

 

  •  

Encouraging Business Unit Management to promote Risk Awareness within their
operations

In summary, Hancock has established the Plan to reward superior performance by
Participants while maintaining vigilant risk management.

Clawback

This EIP is subject to the Hancock Holding Company clawback policy.

Incentive Payment

The target for paying incentives to eligible Participants is in February
following the end of the calendar year, but no later than March 15th of such
year. All incentives are paid through the normal payroll processes and include
applicable tax withholdings and 401(k) deductions according to plan documents.

 

4